Citation Nr: 1011665	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  04-32 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel





INTRODUCTION

The Veteran was on active duty for training (ACDUTRA) from 
June 1966 to January 1967.  He subsequently served in the Air 
Force Reserve.

These matters come before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
New Orleans, Louisiana, which denied the Veteran's claims of 
entitlement to service connection for hearing loss and 
tinnitus.  In a June 2008 decision, the Board affirmed the 
RO's denial of the Veteran's claims.  However, by a Joint 
Motion to Vacate and Remand issued in June 2009, the United 
States Court of Appeals for Veterans Claims (Court) vacated 
the Board's June 2008 decision and remanded it for 
readjudication.  


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, hearing 
loss was incurred in service.  

2.  Affording the Veteran the benefit of the doubt, tinnitus 
was incurred in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).

2.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the above laws and regulations, for purposes 
of applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).  

In addition, to establish service connection for bilateral 
hearing loss disability, the Veteran is not obliged to show 
that his hearing loss was present during active military 
service.  However, if there is insufficient evidence to 
establish that a claimed chronic disability was present 
during service, the evidence must establish a nexus between 
his current disability and his in-service exposure to loud 
noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

Here, the Veteran contends that his current bilateral hearing 
loss and  tinnitus are the result of in-service noise 
exposure from transport planes and firearms while at Lackland 
Air Force Base in Texas.  He claims that he did not wear 
hearing protection devices and began to experience a constant 
ringing in his ears.  The Board notes that the Veteran is 
competent to report the nature and circumstances of his 
service, to include a history of noise exposure, and the 
Board finds the history of in-service noise exposure credible 
and consistent with the duties reported in his service 
personnel records.  See 38 C.F.R. §§ 3.303(a), 3.159(a)(2).

Service personnel records reveal that the Veteran's 
occupational specialty was airframe repairman, and a June 
1968 periodic Air Force Reserves examination report suggested 
that this entailed working with heavy machinery.  However, 
service treatment records for the period from June 1966 
through January 1967 indicate no complaints or findings of 
hearing loss or tinnitus.  

However, Air Force Reserve treatment records dated shortly 
after his period of ACDUTRA reveal substantial hearing loss.  
For instance, on his June 1968 Report of Medical History, he 
self-reported that he suffered from hearing loss.  Similarly, 
on his July 1968 Report of Medical Examination, the examiner 
noted "hearing loss total."  The results of the 
audiological test conducted at this time were as follows, 
with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
40
60
40
55
LEFT
45
50
55
35
50

These audiometric findings represent hearing loss for VA 
purposes.  38 C.F.R. § 3.385.  As a result of this 
examination, in July 1968, the Veteran was certified 
medically disqualified for general military service due to 
bilateral hearing loss and migraine headaches.  

In the years following his period of ACDUTRA, the Veteran 
worked in accounting and as a probation/parole officer.  He 
has not reported any significant noise exposure in relation 
to these civilian occupations.  

The Veteran was afforded a VA audiology test in October 2007, 
at which time he was diagnosed with bilateral sensorineural 
hearing loss.  The results of the test were as follows, with 
pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
60
60
60
LEFT
45
35
40
45
55

The average pure tone threshold in the Veteran's right ear 
was 55 decibels. The average pure tone threshold in the 
Veteran's left ear was 44 decibels.  Again, these audiometric 
findings represent hearing loss for VA purposes.  38 C.F.R. 
§ 3.385.  

The Veteran was afforded a VA audiological examination in 
November 2007, the results of which are as follows, with pure 
tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
40
60
60
LEFT
45
35
40
45
55

The average pure tone threshold in the Veteran's right ear 
was 50 decibels. The average pure tone threshold in the 
Veteran's left ear was 43.75 decibels.  Again, these 
audiometric findings represent hearing loss for VA purposes.  
38 C.F.R. § 3.385.  

However, the examiner found that these test results were 
unreliable because the speech and pure tone thresholds were 
not in agreement.  He noted that the Veteran was tested on 
several occasions on which pure tone thresholds were 
inconsistent and ranged from mild to severe, while the 
Veteran responded normally to the case history interview at a 
normal conversation level without visual cues.  As such, the 
examiner found that he could not provide a current diagnosis 
of hearing loss.  Furthermore, since service treatment 
records were negative for any complaints, treatments, or 
diagnoses of hearing loss and tinnitus, the examiner could 
not opine as to the conditions' etiologies without resorting 
to mere speculation.  

Although the record includes a negative nexus opinion based 
on a review of the evidence, the Board finds that service 
connection is warranted for hearing loss and tinnitus.  The 
Veteran is competent to report that hearing loss and tinnitus 
were incurred in service and that they have existed from 
service to the present.  See 38 C.F.R. § 3.159(a)(2); Layno 
v. Brown, 6 Vet. App. 465, 471 (1994). See also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); (the layperson 
may be competent to identify the condition where the 
condition is simple).  Additionally, the Board finds the 
Veteran's history credible and corroborated by the evidence 
of in-service noise exposure and the clinical diagnosis of 
severe hearing loss in June 1968, merely 18 months after his 
period of ACDUTRA.  Based on the foregoing, and giving the 
benefit of the doubt to the Veteran, the Board finds that 
service connection for hearing loss and tinnitus is 
warranted.  


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


